09/07/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0470



                           Supreme Court No. DA-20-470

STATE OF MONTANA,

                   Plaintiff and Appellee,

v.

TRACY ALAN REXFORD,

               Defendant and Appellant.


                                      ORDER



      Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including October 28, 2021, within which to prepare, file, and serve Appellant’s

reply brief on appeal.

      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           September 7 2021